DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the protrusions of the sleeve-element-side collar region (Claim 22 and 34) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 (the last two lines) recites that the sleeve element configured to receive the pivoting bolt has an elongated hole that includes an elongated hole with an oval shape.  It is unclear whether the second recited elongated hole is the same or an additional elongated hole.  It appears that there is only one elongated hole 22 in the sleeve element 20.  Should the last two lines read- -the sleeve element configured to receive the pivoting bolt has an oval-shaped elongated hole--?  Clarification and correction is required.
Claims 22 and 34 disclose that the sleeve-element-side collar region has protrusions.  This feature is not shown in the drawings; and it is therefore unclear where they are located on the collar region or how they interact with other components of the system.  Clarification and correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-21, 32-33, 35, 37 and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub 2016/0290391 (Hill) in view of US Pub 2005/0084261 (Fly).
Regarding claim 16, Hill discloses for securing a pivoting bolt to a utility vehicle frame, on which in a mounted state, a utility vehicle link element is mounted pivotally, comprising: a sleeve element 300 configured to receive the pivoting bolt 416, wherein a collar region 324 on the sleeve element 300 is configured such that, in a mounted state, the collar region 324 interacts in a form-fitting manner with a vehicle-frame-side engagement region that includes a protrusion 212, in order to avoid twisting of the sleeve element, wherein the sleeve element configured to receive the pivoting bolt has an elongated hole. (See Figs 21-24)  Hill does not disclose that the elongated hole has an oval shape.  However, Fly discloses that oval shaped holes 23 in a sleeve 20 are known. (See Para [0032] and Figs 5-8).  It would have been obvious to one having 
Regarding claim 17, both Hill and Fly disclose that the sleeve element 300 (in Hill, see Figs 22-23) and 16 (in Fly, see Figs 5-8 has a cylindrical outer lateral surface.
Regarding claim 18-21 and 32-33 and 37, Hill discloses that the collar region 324 has a section 328 in the form of a chord of a circle for forming form fitting surfaces which in the mounted state, interact in the pivoting direction in a form-fitting manner with the vehicle-frame-side protrusion. It is noted that Hill discloses that the indexing feature 210 and it corresponding complementary indexing feature 328 can be any size, shape, and configuration, without limitation (See Para [0041-0042, 0051-0053]) and therefore it would be obvious to one having ordinary skill in the art to choose the indexing features of Hill to have any of the ratios of claims 19-21 and 33 or shapes of claims 37.
Regarding claim 35, Hill discloses an adapter element/lug 132 which is configured such that, in the mounted state, the adapter element includes the vehicle-frame-side protrusion 212.
Regarding claim 40, Hill discloses that the adapter element/lug 132 and the sleeve element 300 are configured such that the adapter element and the sleeve element end flush with each other.  (See Fig 24).
Allowable Subject Matter
Claims 22-31, 34, 36, and 38-39 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Applicant should observe the prior art cited by the Examiner and listed in the PTO 892 form.  For example, USPN 4,266,661 (Andersson) in Fig 6 at 7i shows an oval hole in a sleeve for a mechanical holder device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARLENE P CONDRA whose telephone number is (313)446-4843.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul N Dickson can be reached on 571-272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


DARLENE P. CONDRA
Primary Examiner
Art Unit 3616



/DARLENE P CONDRA/Primary Examiner, Art Unit 3616